Title: To Thomas Jefferson from John Reich, 3 January 1803
From: Reich, John
To: Jefferson, Thomas


          
            May it please Your Excellency!
            PhiladelphiaJanuary 3d. 1803.
          
          I beg your Excellencie’s pardon for troubling you again. The appearance of a reformed establishment of the mint of the United States induces me to do so; I flatter myself that I possess abilities sufficient to make myself useful in such an establishment. Some Medals of my engraving have been favorably received by the judicious part of the public; I have lately executed another of the masonic kind; but not altogether in that stile respectg. to emblems as are required here; it did not turn out to my advantage; but I hope nevertheless you will permit me to offer to you the homage of the inclosed—
          If your Excellency should think proper to make use of my services in the establishment of the Mint which may take place, my endeavours shall not be wanting to discharge with faith to the public and honor to myself the duties incumbent on me.
          I have the honor to be with the greatest respect 
          Your Excellency! most obedient humble Servant,
          
            John Reich
          
        